PER CURIAM.
We affirm the trial court’s order dismissing counts I and II of appellant’s counterclaim, see Star Fruit Co. v. Eagle Lake Growers, Inc., 160 Fla. 130, 33 So.2d 858 (1948); Rosen v. Marlin, 486 So.2d 623 (Fla. 3d DCA 1986); Schimmel v. Merrill Lynch Pierce Fenner & Smith, Inc., 464 So.2d 602 (Fla. 3d DCA 1985); Belford Trucking Co. v. Zagar, 243 So.2d 646 (Fla. 4th DCA 1970); see also Dilg v. Bank of United States, 244 A.D. 223, 278 N.Y.S. 972 (1935), appeal denied, 270 N.Y. 673 (1936), without prejudice to appellant’s amending the counterclaim to state a claim for appropriate relief.
Affirmed.